Citation Nr: 1439821	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2003 to March 2005 and from March 2008 to May 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA as articulated at 38 U.S.C.A. §§ 5103 and 5103A have been met.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in October 2009.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disability.  As such, the Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims he has bilateral hearing loss from his military service.  On a post-deployment health assessment, the Veteran reported consistent exposure to loud noises.  

An October 2000 examination for entrance into the National Guard does not show a hearing loss disability defined for VA purposes.  Additionally, during the course of the Veteran's service, numerous reference audiograms were performed (June 2002, August 2004, January 2008, April 2008, November 2008, and February 2009); none of these audiograms show a hearing loss disability defined for VA purposes.  

A VA audiology consultation occurred in September 2009.  Normal hearing bilaterally was diagnosed, and speech discrimination was noted to be excellent.  

The Veteran was afforded a VA audiology examination in October 2009.  The Veteran reported no hearing difficulty at this time.  However, he reported noise exposure from aircraft while performing his duties as crew chief.  He reported post-service occupational noise exposure from firearms training.  On examination, pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
5
5
0
10

Speech recognition was 96 percent in the both ears.  Normal hearing bilaterally was diagnosed.

The record is void of additional complaints of, treatment for, or diagnosis of any hearing loss disability. 

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought.  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has, or has had, a hearing loss disability by VA standards (defined in 38 C.F.R. § 3.385 ) at any point since service; as normal hearing has been diagnosed and none of the auditory thresholds have been reached.  Therefore, as there is no current disability, there is no valid claim of service connection for such disability.  

The Board notes the Veteran's complaints of hearing loss.  However, while the Veteran may be competent to observe that he perceives a decrease in hearing acuity, as he has reported, he is not competent to establish by his own observations that he has a hearing loss disability, as that requires audiometric testing showing findings specified in the governing regulation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


